y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-13-00573-CV

                             STEVE MCCRAW, Appellant

                                            V.
                     RICARDO VALDEZ GOMEZ, JR., Appellee

    Appeal from the 122nd District of Galveston County. (Tr. Ct. No. 94CR1573).


TO THE 122ND DISTRICT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 30th day of December 2014, the case upon appeal to revise
or to reverse your order was determined. This Court made its order in these words:
                     This case is an appeal from the final order signed by the
             trial court on June 5, 2013. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s order contains no
             reversible error. Accordingly, the Court affirms the trial
             court’s order.

                    The Court orders that the appellant, Steve McCraw,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered December 30, 2014.

              Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT